*128MEMORANDUM OPINION
This is a proceeding for judicial review of a ballot title certified by the Attorney General for a proposed initiative measure. See ORS 250.085 (providing procedure for judicial review of ballot title). Notice of petitioner’s challenge to the Attorney General’s certified ballot title was not given to the Secretary of State within the time provided in ORS 250.085(4). This court therefore has no authority to review the ballot title, and the petition must be dismissed. Sizemore v. Myers, 327 Or 71, 957 P2d 577 (1998).
Petition for judicial review of ballot title dismissed.